NO. 07-09-0324-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                DECEMBER 29, 2009

                         ______________________________


                               WENDELL H. TAYLOR,

                                                                   Appellant

                                          V.

                    ZURICH AMERICAN INSURANCE COMPANY,

                                                                   Appellee
                        _______________________________

       FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

          NO. 2008-562,834; HON. PAULA DAVIS LANEHART, PRESIDING
                      _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Wendell H. Taylor filed a notice of appeal on October 2, 2009. However,

appellant did not pay the $175 filing fee required from appellants under Texas Rule of

Appellate Procedure 5. On October 13, 2009, appellant filed an affidavit of indigency,

which was contested by the county clerk on October 30, 2009. By hearing on November

30, 2009, the trial court determined that appellant was not indigent and able to pay the
costs associated with prosecuting this appeal. By letter from this Court dated December

14, 2009, we informed appellant that “the filing fee in the amount of $175.00 has not been

paid . . . . If the filing fee is not paid on or before December 28, 2009, the appeal will be

dismissed for want of prosecution.” TEX . R. APP. P. 42.3(c); see Holt v. F. F. Enterprises,

990 S.W.2d 756 (Tex. App.–Amarillo 1998, pet. ref’d). The deadline lapsed, and the fee

was not received.

       Because appellant has failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                  Per Curiam




                                             2